Citation Nr: 1211615	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-47 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel





INTRODUCTION

The Veteran served on active duty from October 1993 to July 1996 and from May 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  The appeal is currently under the jurisdiction of the Buffalo Education Center in Buffalo, New York.

In August 2011, the Veteran presented testimony at a personal hearing conducted in Washington, D.C. before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran served on active duty from October 1993 to July 1996 and from May 1997 to May 2000.

3.  The Veteran did not have active duty service after September 10, 2001.





CONCLUSION OF LAW

The criteria for eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3301, 3311 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 21.9505, 21.9520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the present case, the Board acknowledges that no VCAA letter was sent to the Veteran.

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, not the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) and the duty to assist is outlined under 38 C.F.R. § 21.1032.  The Veteran was sufficiently advised in the initial July 2009 decision and subsequent October 2010 Statement of the Case (SOC).  The Board adds that the Veteran has been accorded appropriate due process.  The Veteran presented argument in his March 2010 notice of disagreement (NOD) and during his August 2011 hearing and has also demonstrated sufficient knowledge as to the reasons his claim was denied.

Also, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


LAW AND ANALYSIS

The Post-9/11 GI Bill is established for individuals who served on active duty after September 10, 2001.  It became effective August 1, 2009.  38 C.F.R. § 21.9500.  Basic eligibility is established under 38 U.S.C.A. Chapter 33 under 38 C.F.R. § 21.9520.  

An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: 

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,-(1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for-(i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520(a). 

The term "active duty" means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9505. 

The Veteran testified that he is entitled to education benefits under Chapter 33 because the definition of temporary disability retired list under 38 C.F.R. § 21.9520(a)(3) is ambiguous and it is unclear whether status on the list qualifies as active duty.

A January 2000 physical evaluation board found that the Veteran had paranoid type schizophrenia which made him medically unfit to perform the duties required of a soldier of his rank and primary specialty.  His impairments were of such that a permanent evaluation was not yet possible and he was placed on the temporary disability retired list (TDRL).  A February 2000 letter from the Department of the Army reflected that he was retired effective May 3, 2000 and placed on the retired list on May 4, 2000.  A January 2007 letter from the Department of the Army stated that the Veteran was removed from the TDRL and was discharged from the service on May 3, 2005 because of a permanent physical disability.  

The evidence of record reflects that the Veteran has not served during a period of active duty after September 10, 2001.  The Board observes that TDRL status under 38 C.F.R. § 21.9520(a)(3) is one of five enumerated ways an individual can either continue his service or be released from/discharged from service after completing a minimum of 90 aggregate days of service after September 10, 2001.  This regulation means that after an individual served for at least 90 days after September 10, 2001, one of the five ways that he is eligible to receive Chapter 33 benefits is if he was released from service characterized as honorable and placed on the TDRL.  Thus, placement on the TDRL is not active duty, it is a way an individual can be released from service and qualify for Chapter 33 benefits.  38 C.F.R. § 21.9505.  

In summary, the Veteran did not serve during a period of active duty after September 20, 2001.  Accordingly, he is not eligible for Chapter 33 benefits under 38 C.F.R. § 21.9520(a). 


ORDER

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


